Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on December 20, 2021 is acknowledged.  Claims 1-29 were previously canceled and claims 30-49 are currently pending.  

Election/Restrictions
Applicant elected without traverse a soluble AXL variant that lacks the TM domain, lacks a functional FN domain, has one Ig1 domain, one Ig2 domain and has a set of amino acid modifications of G32S, A72V, D87G, V92A and G127R, a second therapy of paclitaxel and a dosage regiment of 15 mg/kg administered biweekly and 80 mg/m2 paclitaxel administered weekly in the reply filed December 20, 2021. After further review, the election of species of dosage is hereby withdrawn.
The restriction is deemed proper and is made FINAL in this office action.  Claims 38-39, 41-43, 45 and 47-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Claims 30-37, 40, 44 and 46 are examined on the merits of this office action.

Claim Objection
Claim 31-37, 40, 44 and 46 are objected to for the following informality: the limitation of “A method” in line 1 should be replaced with –The method-.

Claim 36 is objected to for the following informality: the limitation of “and a” in the third to last line should be replaced with –a-.

Claim 44 is objected to for the following informality: the limitation of “of about” starting in line three and throughout the markush group should be replaced with –




Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 30-37, 40, 44 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
soluble AXL variant polypeptide according to a regimen determined to achieve improved progression-free survival (PFS) as compared to control, wherein the soluble AXL variant polypeptide lacks the AXL transmembrane domain; lacks a functional fibronectin (FN) domain; has one or more than one Ig1 domain and, optionally, one or more than one Ig2 domain; and has a set of amino acid modifications of the wild-type AXL sequence (SEQ ID NO:1), selected from the group consisting of: 1) Gly32Ser, Asp87Gly, Val92Ala, and Gly127Arg, 2) Glu26Gly, Val79Met, Val92Ala, and Gly127Glu; and 3) Gly32Ser, Ala72Val, Asp87Gly, Val92Ala, and Gly127Arg; wherein said modification increases the affinity of the AXL polypeptide binding to Growth arrest- specific protein 6 (GAS6), and wherein the soluble AXL variant polypeptide is fused to an Fc region.”
 The claims are broad with respect to soluble AXL variant.   The Examiner would like to first point out that there is some confusion with regards to “lacks a functional fibronectin domain (FN)”.  The limitation of “lacks a functional fibronectin (FN) domain” is unclear given that Applicants do not define what is meant by a functional FN domain.  Furthermore, the limitation can be interpreted in two different ways.  First, the limitation could be interpreted as the AXL variant not having any fibronectin domain or it could mean that the variant comprises an FN domain but the FN domain (or two) does not have a function (some sort of variant that destroys the function).  However, the meaning of this limitation cannot be determined given that the specification gives not provide a definition or guidance as to what a functional FN domain is and what sequences are encompassed by it.  Thus, the metes and bounds of claim 30 cannot be determined.  Similarly, it is unclear what sequence of the FN domain could be present and the FN would still be nonfunctional.  Furthermore, there are no specific definitions regarding “a soluble AXL variant”.  SEQ ID NO:1 is an 887mer protein which is amino acids 8-891 of human tyrosine-protein kinase receptor UFO (P30530, protein Accession number, see attached handout) with a substitution at position 266 (which is a known natural variant).  Human tyrosine-protein kinase receptor UFO has an IgG type 1 domain, IgG type 2 domain, FN1 domain, FN2 domain and a protein kinase domain.  Based on instant claim 30, the only requirements of the soluble variant of the instant claims is that it comprise at least an Ig1 domain, a set of mutations selected from 1)-3), lack the TM domain and 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements encompassed by the claims are also able maintain the same functional properties binding GAS6 and treating cancer.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice AVB-S6-500.  Applicants describe this compound as WT AXL (SEQ ID NO:1) with substitutions at Gly32, Asp87, Ala72, Val92 and Gly127, lacking the TM  domain, lacking a functional FN domain (which is not described in the specification) and comprising an Fc domain. However, no specific SEQ ID Nos were given for this compound and thus it is unclear with regards to “lacking a functional FN domain” what the actual sequence would be compared to the WT domain.  No specific core was identified as being necessary for the required function.

	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
Applicants disclose the complete structure of WT-AXL (SEQ ID NO:1).

	ii. Partial structure: 
	Applicants describe this compound as WT AXL (SEQ ID NO:1) with substitutions at Gly32, Asp87, Ala72, Val92 and Gly127, lacking the TM  domain, lacking a functional FN domain (which is not described in the specification) and comprising an Fc domain. However, no specific sequences were given for this compound and thus it is unclear with regards to “lacking a functional FN domain” what the actual sequence would be compared to the WT domain.  No specific core was identified as being necessary for the required function.
Applicant has failed to provide sufficient structure given the breadth of the genus, designing peptides that meet both the structural and functional characteristics of the instant claims is highly unpredictable.

	iii. Physical and/or chemical properties: 

	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of peptide variants of SEQ ID NO:1 that retain the desired activities.  The structure of the SEQ ID NO:1  is not described with regards to the required function.  As a result, it is impossible to predict, based on the specification, what peptides would have anti-cancer properties or bind GAS6.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the adhesive molecule to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also have the same functional properties of being immunogenic and treating cancer.
The Applicant’s specification provides no guidance as to what peptides/amino acids would be immunogenic.  
Conclusion

In conclusion, only the AXL variant reduced to practice in the specification, satisfies the written description requirements of 35 U.S.C. 112, first paragraph.



Claims 30-37, 40, 44 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, because the specification, while being enabling for treatment of specific cancer type with specific AXL variants does not reasonably provide enablement for prevention or treatment of any metastatic cancer with a soluble AXL variants as encompassed by instant claim 30  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The treatment of cancer generally cannot possibly be considered enabled for the many reasons stated below.
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of claims
The claims are drawn to “A method for treating a human metastatic cancer in a human patient comprising administering to said patient a therapeutically effective dose of a soluble AXL variant polypeptide according to a regimen determined to achieve improved progression-free survival (PFS) as compared to control, wherein the soluble AXL variant polypeptide lacks the AXL transmembrane domain; lacks a functional fibronectin (FN) domain; has one or more than one Ig1 domain and, optionally, one or more than one Ig2 domain; and has a set of amino acid modifications of the wild-type AXL sequence (SEQ ID NO:1), selected from the group consisting of: 1) Gly32Ser, Asp87Gly, Val92Ala, and Gly127Arg, 2) Glu26Gly, Val79Met, Val92Ala, and Gly127Glu; and 3) Gly32Ser, Ala72Val, Asp87Gly, Val92Ala, and Gly127Arg; wherein said modification increases the affinity of the AXL polypeptide binding to Growth 
Applicant’s specification states “As used herein, the terms "treatment," "treating," and the like, refer to administering an agent, or carrying out a procedure for the purposes of obtaining an effect. The effect may be prophylactic in terms of completely or partially preventing a disease or symptom thereof and/or may be therapeutic in terms of effecting a partial or complete cure for a disease, and/or symptoms of the disease.”  Thus, the claim encompass prevention due to the definition of “treating” in the specification.
 The claims are broad with respect to the patient population being treated/prevented (i.e. any type of cancer/tumor) and the peptide variant.
The breadth of the claims exacerbates the complex nature of the subject matter to which the present claim is directed.  The claims are extremely broad due to the vast number of possible cancers and tumor types encompassed by the claims.  Furthermore, there are numerous subspecies within the species of cancers.  For example, cancer is not a single disease, or cluster of closely related disorders. 
There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. There is not a known one compound that can treat all cancer types given the variability (causes and mechanisms of pathogenesis) in cancer types (See Mechanisms of Carcinogenesis, 2010, International Agency for Research on Cancer, Section 3, page 190, column 1, and first paragraph).  Furthermore, the possibilities are vast for the variant peptide given the variant peptide can comprise Ig1, Ig2, PK domain and FN domains all of which can have substitutions, deletions etc… given that the term “variant” encompasses any variants of the WT domain without any specific definitions within the specification.  

State of the Prior Art
While the state of the art is relatively high with regard to treatment of specific cancer types the state of the art with regard to treatment of cancers/tumors broadly or prevention of cancer is non-existent.  
A review of the relevant art yielded a diverse array of treatment options for those suffering from various forms of cancer.  Traditional therapies include chemotherapy, radiotherapy and surgery.  
Gay (British Journal of Cancer (2017) 116, 415–423) teaches that “The receptor tyrosine kinase AXL, activated by a complex interaction between its ligand growth arrest-specific protein 6 and phosphatidylserine, regulates various vital cellular processes, including proliferation, survival, motility, and immunologic response. Although not implicated as an oncogenic driver itself, AXL, a member of the TYRO3, AXL, and MERTK family of receptor tyrosine kinases, is overexpressed in several haematologic and solid malignancies, including acute myeloid leukaemia, non-small cell lung cancer, gastric and colorectal adenocarcinomas, and breast and prostate cancers. In the context of malignancy, evidence suggests that AXL overexpression drives wide-ranging processes, including epithelial to mesenchymal transition, tumour angiogenesis, resistance to chemotherapeutic and targeted agents, and decreased antitumor immune response. As a result, AXL is an attractive candidate not only as a prognostic biomarker in malignancy but also as a target for anticancer therapies. Several AXL inhibitors are currently in preclinical and clinical development” (see abstract).  However, this does not mean that all cancers overexpress AXL and that inhibition of AXL would treat or even prevent cancer.
However, there is nothing in the prior art that discusses use of AXL variants for treatment/prevention of cancer broadly.
Though Applicants have shown that one compound (AXL variant) is effective against ovarian cancer cells and breast cancer cells, this is not sufficient for enablement of treatment/prevention of any metastatic cancer with the AXL variants encompassed by instant claim 30 given the vast number of cancer cell types, various mechanism of pathogenesis of each cancer cell type, the varying methods of treatment and the unpredictability of treating cancer broadly.
Furthermore, prior art regarding treatment/prevention of cancer broadly with a single compound is non-existent.

The Predictability in the art
Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970).  Where the predictability in the art is low, Applicant is required to provide greater disclosure and guidance to comply with the enablement requirement.  MPEP § 2164.03.
The prior art pertaining to the treatment of cancer broadly is highly complex and unpredictable (see prior art description above and the breadth and complexity of the genus claimed).  The prior art pertaining to treatment of all cancer types with one agent is non-existent.  
  
The Relative Skill of Those in the Art 
The prior art discloses that there never has been a compound capable of treating or preventing cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of 

Amount of Guidance/The Presence or Absence of Working Examples
	The guidance provided is very limited.  The specification fails to provide guidance on how to make variants of the instant invention that can treat any metastatic cancers/tumors and prevent cancer (which is not a preventable condition).  
	In the instant case, Applicants reduce to practice AVB-S6-500.  Applicants describe this compound as WT AXL (SEQ ID NO:1) with substitutions at Gly32, Asp87, Ala72, Val92 and Gly127, lacking the TM  domain, lacking a functional FN domain (which is not described in the specification) and comprising an Fc domain. However, no specific SEQ ID Nos were given for this compound and thus it is unclear with regards to “lacking a functional FN domain” what the actual sequence would be compared to the WT domain.  Furthermore, Applicants show that this specific compound was effective at reducing tumor weight with both breast and ovarian cancer (see figures 2-4). Given the unpredictability in the art and the examples reduced to practice, the specification is not enabling for treatment/prevention of any metastatic cancer types and treatment of any cancer type with the AXL variants encompassed by the instant claims.
	Though the specification and the prior art is enabling regarding treatment of specific cancer types  with specific AXL variants, the skilled artisan cannot predict which of the many possible peptides encompassed by the claims would be capable of treating or preventing the many and highly variable 

The quantity of experimentation needed
	Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of the factors stated above, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-37, 40, 44 and 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 claims “A method for treating a human metastatic cancer in a human patient comprising administering to said patient a therapeutically effective dose of a soluble AXL variant polypeptide according to a regimen determined to achieve improved progression-free survival (PFS) as compared to control, wherein the soluble AXL variant polypeptide lacks the AXL transmembrane domain; lacks a functional fibronectin (FN) domain; has one or more than one Ig1 domain and, optionally, one or more 
Additionally claim 30 claims “wherein said modification” in line 12. However, this limitation lacks antecedent basis given that claim 30 claims “and has a set of amino acid modifications…”  It is suggested that claim 30, line 12 be amended to –wherein said set of amino acid modifications-.
Claims 31-37, 40, 44 and 46 are also rejected due to their dependence on claim 30 and not further clarifying this point of confusion.
Claim 36 claims “…a lung cancer (small cell lung cancer and a non-small cell lung cancer)”.  The metes and bounds of claim 36 is rendered vague and indefinite by the parenthetical recitation of "( small cell lung cancer and a non-small cell lung cancer)” because it is unclear as to whether the limitation is part of the instantly claimed subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-32, 36-37, 40, 44 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giaccia (US20130108644 A1).
Claim interpretation of claim 30:  Claim 30 claims “A method for treating a human metastatic cancer in a human patient comprising administering to said patient a therapeutically effective dose of a soluble AXL variant polypeptide according to a regimen determined to achieve improved progression-free survival (PFS) as compared to control, wherein the soluble AXL variant polypeptide lacks the AXL transmembrane domain; lacks a functional fibronectin (FN) domain; has one or more than one Ig1 domain and, optionally, one or more than one Ig2 domain; and has a set of amino acid modifications of the wild-type AXL sequence (SEQ ID NO:1), selected from the group consisting of: 1) Gly32Ser, Asp87Gly, Val92Ala, and Gly127Arg, 2) Glu26Gly, Val79Met, Val92Ala, and Gly127Glu; and 3) Gly32Ser, Ala72Val, Asp87Gly, Val92Ala, and Gly127Arg; wherein said modification increases the affinity of the AXL polypeptide binding to Growth arrest- specific protein 6 (GAS6), and wherein the soluble AXL variant polypeptide is fused to an Fc region.” The Examiner would like to first point out that there is some confusion with regards to “lacks a functional fibronectin domain (FN)”.  The limitation of “lacks a functional fibronectin (FN) domain” is unclear given that Applicants do not define what is meant by a functional FN domain.  Furthermore, the limitation can be interpreted in two different ways.  First, the limitation could be interpreted as the AXL variant not having any fibronectin domain or it could mean that the variant comprises an FN domain but the FN domain (or two) does not have a function (some sort of variant that destroys the function).  However, the meaning of this limitation cannot be determined given that the specification does not provide a definition or guidance as to what a functional FN domain is and what sequences are encompassed by it.  For examination purposes, prior art comprising an AXL variant 
Giaccia teaches a soluble AXL variant polypeptide that binds to GAS6 (see claim 1).  Giaccia teaches wherein the variant comprises substitution at glycine 32, aspartic acid 87, valine 92 and 127 (see claims 5 and 7) and in particular wherein G32S, D87G, V92A and G127R (see claim 9 and Table 3, “Axl S6-1”).  Giaccia teaches wherein the AXL variant comprises amino acids 19-132 with said mutations which meets the limitations of an AXL variant comprising an Ig1 region, lacking the TM domain and FN domains (see claims 15).  Giaccia further teaches where the variant is fused to an Fc domain (see claim 16).  Regarding claims 30, 36-37, Giaccia teaches treatment of metastatic cancer (see claims 33-34) and in particular, ovarian cancer (see paragraph 0058, claim 34).  Regarding the limitation of “a regimen determined to achieve improved progression-free survival (PFS) as compared to control”, Giaccia teaches the same method of the instant claims including administering the same AXL peptide variant compound at the same dosage and thus, this desired effect will inherently occur as a result of practicing the method of Giaccia.  Regarding claim 31, Giaccia teaches wherein the cancer expresses AXL (see paragraph 0125, Example 1).  Regarding claim 32, Giaccia teaches treatment of recurrent cancer (see paragraph 0143).  Regarding claim 40, Giaccia teaches administering a second therapy including a chemotherapeutic agent (see paragraph 0058, last three lines) including paclitaxel (see paragraph 0058).  Regarding the limitation of “the combination has a synergistic effect” in instant claim 40, Giaccia teaches the same method of the instant claims including administering the same AXL peptide variant compound and chemotherapeutic and thus, this desired effect will inherently occur as a result of practicing the method of Giaccia.  Regarding the dose of the soluble AXL variant found in instant claim 44, Giaccia teaches dosages within a range of 1-10 mg/kg which falls within the ranges of dosages listed in instant claim 44 (0.5-20 mg/kg) and thus anticipates instant claim 44. Regarding instant claim 46, Giaccia teaches wherein the dose is given biweekly (see paragraph 0106, “every two weeks”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30-37, 40, 44 and 46  are rejected under 35 U.S.C. 103 as being unpatentable over Giaccia (US20130108644 A1) in view of Rankin (Cancer Res; 70(19) October 1, 2010).
Claim interpretation of claim 30:  Claim 30 claims “A method for treating a human metastatic cancer in a human patient comprising administering to said patient a therapeutically effective dose of a soluble AXL variant polypeptide according to a regimen determined to achieve improved progression-free survival (PFS) as compared to control, wherein the soluble AXL variant polypeptide lacks the AXL transmembrane domain; lacks a functional fibronectin (FN) domain; has one or more than one Ig1 domain 
Giaccia teaches a soluble AXL variant polypeptide that binds to GAS6 (see claim 1).  Giaccia teaches wherein the variant comprises substitution at glycine 32, aspartic acid 87, valine 92 and 127 (see claims 5 and 7) and in particular wherein G32S, D87G, V92A and G127R (see claim 9 and Table 3, “Axl S6-1”).  Giaccia teaches wherein the AXL variant comprises amino acids 19-132 with said mutations which meets the limitations of an AXL variant comprising an Ig1 region, lacking the TM domain and FN domains (see claims 15).  Giaccia further teaches where the variant is fused to a Fc domain (see claim 16).  Regarding claims 30, 36-37, Giaccia teaches treatment of metastatic cancer (see claims 33-34) and in particular, ovarian cancer (see paragraph 0058, claim 34).  Regarding the limitation of “a regimen determined to achieve improved progression-free survival (PFS) as compared to control”, Giaccia teaches the same method of the instant claims including administering the same AXL peptide variant compound at the same dosage and thus, this desired effect will inherently occur as a result of practicing the method of Giaccia. Regarding claim 31, Giaccia teaches wherein the cancer expresses AXL (see paragraph 0125, Example 1).  Regarding claim 32, Giaccia teaches treatment of recurrent cancer (see paragraph 0143).  Regarding claim 40, Giaccia teaches instant claim 40, Giaccia teaches the same method of the instant claims including administering the same AXL peptide variant compound and chemotherapeutic and thus, this desired effect will inherently occur as a result of practicing the method of Giaccia.  Regarding the dose of the soluble AXL variant found in instant claim 44, Giaccia teaches dosages within a range of 1-10 mg/kg which falls within the ranges of dosages listed in instant claim 44 (0.5-20 mg/kg) and thus anticipated instant claim 44. Regarding instant claim 46, Giaccia teaches wherein the dose is given biweekly (see paragraph 0106, “every two weeks”).
Giaccia teaches treatment of recurrent metastatic cancer but is silent to specifically treating cancer resistant to standard therapies including chemoresistant cancer and platinum resistant cancer.  However, Giaccia further teaches “Standard therapy for ovarian cancer includes surgery with optimal debulking of disease followed by cytotoxic platinum-taxane combination therapy. Despite these efforts, eighty percent of patients diagnosed with ovarian cancer develop recurrent disease and only 30% of these patients survive 5 years following diagnosis.
Our data show that AXL therapy is an effective adjuvant therapy for the treatment of advanced and recurrent ovarian cancer. The model of metastatic ovarian tumor progression used in our studies resembles the development of recurrent disease in human patients following surgical debulking. We found that AXL therapy was able to reduce metastatic tumor burden in mice with established disease by 63%”.  Giaccia teaches that “Our results indicate that AXL therapy functions primarily as an anti-metastatic agent and may be most effective as a combination therapy with current cytotoxic agents” (see paragraphs 0142-0143).  
Rankin teaches that “AXL has also been linked to resistance to chemotherapeutic drugs, suggesting that anti-AXL therapy in combination with cytotoxic drugs may not only inhibit metastatic spread but may also enhance the efficacy of chemotherapy” (see page 7578, right column, first paragraph).
It would have been obvious before the effective filing date of the claimed invention to treat recurrent, metastatic ovarian cancer that is resistant to standard therapies such as platinum based 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654